Judgment reversed on the law and facts, with costs, and complaint dismissed, with costs. Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ., concur. The court reverses findings of facts numbered second and third, and the finding of fact numbered second among the conclusions of law; and makes a new finding of fact, that the deceased, Patrick J. Kilroy, was not in sound health on July 29, 1931, at the time the policy was written, and'that he had within thirty days been treated at a hospital for the disease from which he died.